Conger, J. It is insisted by the Board of Pharmacy that the Slate’s Attorney is not entitled to the §50 in question: first, because it was not procured by him within the meaning of the 8th Sec. of Chap. 53, for the reason that at the time of the recovery of the penalty against Medrow before the Justice, Mr. Bonney was not the incumbent of the office of State’s Attorney.' He was, however, when the remanding order from this court was filed in the Circuit Court, and Hedrow, refusing to prosecute his appeal further, dismissed it and paid the amount to the clerk. The State’s Attorney being then present, representing the people, we think h{¡procured such payment as much as he does in cases where a defendant in a misdemeanor, fearful of the result of trial, enters a plea of guilty and pays such fine as the ' court may impose. The money, in this case, was procured by the State’s Attorney standing ready to enforce the law by a trial, and JSTedrow preferring to pay it without trial. The claim of the Board to the money is based upon the last clause of Sec. 15 of the Pharmacy Act, which is as follows: “All penalties collected under the provisions of this act shall inure one-half to the Board of Pharmacy and the remainder to the school fund of the county in which the suit was prosecuted and judgment obtained.” The State’s Attorney bases his claim upon the last clause of Sec.8 of the Fees and Salaries Act, which is as follows: “ State’s Attorneys shall have a lien for their fees on judgments for fines or forfeitures procured by them for their fees and earnings until they are fully paid, and such payment shall operate as a release of the lien created by this act.” It is insisted by counsel for the Board “that the State’s Attorney’s lien and right of payment being confined by the statute to judgments for fines vcaA forfeitures, can not be extended to judgments for penalties. The word penalty is not mentioned in the section of the act under which the State’s Attorney claims. !N or is the word fine mentioned in the Pharmacy Act. Even if the two words, fine andpenalty, may he used interchangeably in the same law, to express the same meaning. still the Legislature has not seen proper to so use these words in the same sense in these two acts.” Counsel have not given the Pharmacy Act a very careful examination, as it is provided in Sec. 13 of the act that for a violation of its provisions the offender shall be subject to a fine of not less than §50 nor more than §100. And we hardly think counsel for the Board would admit they have no right to claim one-lialf of such fine, for the reason that the last clause of Sec. 15 mentions only penalties. Whatever the technical difference may be in the words fine and penalty, we are satisfied they mean the same thing in the Pharmacy Act, and that the penalty in question is subject to the lien of the State’s Attorney, as provided in See. 8 of the Fees and Salaries Act, and must first be applied toward the discharge of his legal claim, and after he is paid his lien ceases, and then if any portion remains undisposed of it belongs to the Board and the school fund, as provided by Sec. 15 of the Pharmacy Act. The decision of the Circuit Court being in accordance with these views was right, and the j udgment will be affirmed. Judgment affirmed.